DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 15, 17-19, 22-26, 28-30 and 33-34 are rejected under 35 U.S.C. 103(a) as being unpatentable over Meech (GB2338167) in view of Korsgaard (4450178) and Seeland (233288).
With respect to claims 15 and 26, Meech teaches an apparatus for steam treating (pg. 2 lines 24-25) fodder in baled form (pg. 2 lines 6-7).  More specifically Meech teaches a steam manifold (pg. 2 lines 12-14, fig. 1 ref. 16), having an upper surface (fig. 1), one or more side surfaces (fig. 1) and a bottom surface (fig. 1; opposite top surface) and with respect to claim 26, four side surface (square; fig. 1)

The steam manifold having a steam inlet and one or more steam passages for distributing steam (pg. 2 lines 12-14), allowing steam to enter the steam manifold from the source of steam and flow through the steam passages (pg. 2 lines 29-32), and into the interior volume of the fodder as Meech teaches steam passing into the body of the hay bale (pg. 2 lines 29-30), wherein the steam is capable of heating the fodder to a temperature sufficient to kill microorganisms contained in the fodder (pg. 2 lines 31-32; spores).
However with respect to claims 15 and 26, though Meech teaches injecting steam into a bale of fodder, Meech is silent to teaching injecting steam via a plurality of bale penetrating lances projecting from an upper surface of the steam manifold, each bale penetrating lance being pointed on top to facilitate penetration into the fodder and having an aperture to facilitate steam flowing through the lances and into the fodder.
Korsgaard teaches a method and apparatus for treating fodder for later use as animal feed.  Korsgaard teaches injecting moisture and/or other components to the bales through injection spears (col. 3 lines 29-32) based on the recognition that a much faster rate of intrusion and distribution of the injectate is achieved by a direct injection into the single bale (col. 1 lines 29-32).
Thus since both Meech and Korsgaard teach injecting steam into the interior of baled animal fodder, and more specifically since both teach treating for the same purpose of uniformly moistening a dry bale.  One of ordinary skill in the art would have been motivated to combine the teachings since combining the methods, each of which is taught by the prior art to be useful for the same purpose of uniform steam treatment of baled products, flows logically from their having been individually taught in the prior art since Meech teaches “readier subjection of the bulk of the bale to steam” for uniform treatment (pg. 2 lines 24 -25) which further optimizes the steam treatment as a result of lower steam consumption due to a closed container.
Therefore it would have been obvious to one of ordinary skill in the art at the time of invention by applicant to teach “readier subjection of the bulk of the bale to steam” for uniform treatment (pg. 2 lines 24 -25) as desired by Meech specifically with respect to lances which penetrate the fodder thus achieving a much faster rate of intrusion and distribution of the injectate by a direct injection into the single bale as taught by Korgaard (col. 1 lines 29-32).

In addition though Meech is silent to impaling the animal fodder with lances being pointed on top, Meech does teach placing the animal fodder in the enclosure (pg. 1 lines 15-17) on support members for the animal fodder, which separates such from the steam manifold for uniform exposure.  Therefore it would have further been obvious to one of ordinary skill in the art provide a plurality of lances being pointed on top to facilitate penetration into a bailed product as taught by Korsgaard such that pointed end assists in the penetration during placing in a container as taught by Meech due to omnipresent gravity, such that the bail is safely supported by the frame and without any tendency of straw material getting forced gravitationally against the outlet holes as taught by Korgaard (col. 2 lines 50-54) as a result of the vertical orientation of the pointed lances relative the animal fodder as further taught by Korsgaard (fig. 3).
Similarly though Meech is silent to impaling the animal fodder with lances in a manner which uses the weight of the fodder to assist in penetrating the lances therein when placed therein during dropping, Meech does teach placing the animal fodder in the enclosure (pg. 1 lines 15-17) on support members for the animal fodder which separate such from the steam manifold for uniform exposure.  Therefore it would have further been obvious to one of ordinary skill in the art provide a plurality of lances which penetrate a bailed product as taught by Korsgaard such that weight of the fodder assists in the penetration during placing in a container as taught by Meech such as by dropping due to omnipresent gravity, such that the bail is safely supported by the frame and without any tendency of straw material getting forced gravitationally against the outlet holes as taught by Korgaard (col. 2 lines 50-54) as a result of the vertical orientation of the lances relative the animal fodder as further taught by Korsgaard (fig. 3).

Though silent to the location of the feet with respect to the lances,  it would have further been obvious to one of ordinary skill in the art at the time the invention was filed to orientate the lances relative external feet since it is the plurality of lances which penetrate a bailed product where providing feet would achieve the same desired base, thus providing the bail which is both supported by the frame and achieve the desired uniform treatment as desired in a more time efficient manner since the lances penetrate the bail whereby the cost of preparation is greatly reduced and waste eliminated as taught by McIntyre (pg. 1 lines 28-35).
In addition, since all the claimed elements were known in the prior art and one skilled in the art could have substituted the location or provided additional lances which extend upwardly from the support relative external support feet as taught by Seeland with no change in their respective functions, thus yielding predictable results to one of ordinary skill in the art at the time of the invention.  
More specifically with respect to claimed external feet, it is not necessary that suggestion or motivation be found within the four comers of the reference(s) themselves. "The obviousness analysis cannot be confined by a formalistic conception of the words teaching, suggestion, and motivation, or by overemphasis on the importance of... theexplicit content of issued patents." KSR Int'l. Co. v. Teleflex lnc., 550 U.S. 398, 419. "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR, 550 U.S. at 416., The question to be asked is "whether the improvement is more than the predictable use of prior art elements according to their established functions." KSR, 550 U.S. at 417.
In addition, a conclusion of obviousness can be made from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference. See In re Bozek, 416 F.2d 1385, 1390 (CCPA 1969). Such as in the instant case providing on the base as is known in the art.
Meech teaches a horizontally extending manifold (fig. 1 ref. 16) it would have been obvious to one of ordinary skill in the art to teach extending lances vertically up 
With respect to claim 19 and 30, the steam manifold is formed from a synthetic plastic material or metal that is capable of withstanding temperatures in excess of 100 degrees Centigrade (pg. 2 line 11, line 17 steel frame).
With respect to claim 23 and 29, it would have been obvious to one of ordinary skill in the art to teach extending lances vertically up from such that the steam percolates from the center outwards both to provide “readier subjection of the bulk of the bale to steam” for uniform treatment (pg. 2 lines 24 -25) as desired by Meech specifically with respect to lances which penetrate the fodder thus achieving a much faster rate of intrusion and distribution of the injectate by a direct injection into and throughout the single bale as taught by Korgaard (col. 1 lines 29-32).
With respect to claim 24 and 33 it would have been obvious to one of ordinary skill in the art to teach conical shaped ends of the lances as taught by Korsgaard in order to both provide “readier subjection of the bulk of the bale to steam” for uniform treatment (pg. 2 lines 24 -25) as desired by Meech specifically with respect to lances which penetrate the fodder thus achieving a much faster rate of intrusion and distribution of the injectate by a direct injection into and throughout the single bale as taught by Korgaard (col. 1 lines 29-32).
With respect to claims 25 and 34, the apparatus reduces nutrient leaching from the fodder relative to soaking the fodder, steam as opposed to immersing, where it is further noted reduces nutrient leaching from the fodder relative to soaking the fodder is merely an intended use.

Claims 15, 17-19, 22-26, 28-30 and 33-34 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cogger (GB2374513) in view of McIntyre (1332629), Krasd (SU469455) and Seeland (233288).
With respect to claims 15 and 26, Cogger teaches an apparatus for steam treating (pg. 2 par. 5) fodder in baled form (pg. 3 par. 3).  More specifically Cogger teaches a steam manifold (pg. 4 par. 2), having an upper surface (fig. 1), one or more side surfaces 
 The steam manifold further configured to be connected to, and receive steam from a source of steam (pg. 4 par. 2).
The steam manifold having a steam inlet and one or more steam passages for distributing steam (pg. 3 par. 1, fig. 1 ref. 12 and 13), allowing steam to enter the steam manifold from the source of steam and flow through the steam passages (pg. 3 par. 1), and into the interior volume of the fodder (pg. 4 par. 3) as Cogger teaches steam passing into and through impregnating the center of the hay bale (pg. 4 par. 3) wherein the steam is capable of heating the fodder to a temperature sufficient to kill microorganisms contained in the fodder (bacteria, fungal spores and dust mites; pg. 4 par. 3).
However with respect to claims 15 and 26, though Cogger teaches injecting steam into a bale of fodder, Cogger is silent to teaching injecting steam via a plurality of bale penetrating lances projecting from an upper surface of the steam manifold, each bale penetrating lance being pointed on top to facilitate penetration into the fodder and having an aperture to facilitate steam flowing through the lances and into the fodder.
McIntyre teaches an apparatus for impregnating or saturating baled feed, such as hay with molasses or other substances while in the baled condition using hollow prongs which penetrate the bale (pg. 1 lines 90-95) and in a manner to distribute the substance in a substantially uniform quantity throughout the bale, whereby the cost of preparation is greatly reduced and waste eliminated (pg. 1 lines 28-35).   
Thus since both teach the same conditioning of baled animal feed.  One of ordinary skill in the art would have been motivated to combine the teachings since combining the methods, each of which is taught by the prior art to be useful for the same purpose of uniform treatment of baled animal feed, flows logically from their having been individually taught in the prior art since Cogger teaches the steam treatment completion when the center of the hay is impregnated (pg. 4 par. 3) and since McIntyre teaches  readier subjection of the bulk of the bale to steam” for uniform treatment (pg. 2 lines 24 -25) a manner to distribute the substance in a substantially uniform quantity throughout the bale, whereby the cost of preparation is greatly reduced and waste eliminated (pg. 1 lines 28-35).
Thus since Cogger teaches that one of the factors affecting the time required to steam treat the hay which ensures that the center of the hay is impregnated (pg. 4 par. 3) 
However both Cogger and McIntyre are silent to bale penetrating lances projecting from an upper surface of the steam manifold.
Krasd teaches inserting bales into a chamber which are impaled on the vertical nozzles of the manifold as a result of their own weight effect (eng. abstract, fig. 1) and subjecting the bales to humidification (eng. abstract).
Thus one of ordinary skill in the art would have been motivated to combine the teachings since all teach conditioning the product while baled, and more specifically since Krasd teaches the same use of hollow members which penetrate the bale to achieve the same desired readier subjection of the bulk of the bale to steam” for uniform treatment (pg. 2 lines 24 -25) a manner to distribute the substance in a substantially uniform quantity throughout the bale, whereby the cost of preparation is greatly reduced and waste eliminated (pg. 1 lines 28-35).
Though McIntyre is silent to impaling the animal fodder with bale penetrating lances projecting from an upper surface of the steam manifold, Cogger does teach placing the animal fodder in the enclosure on support members for the animal fodder, which separate such from the steam manifold for uniform exposure of the bale through the bottom thereof.  Therefore it would have further been obvious to one of ordinary skill in the art to provide a plurality of lances which penetrate a bailed product as taught by McIntye with lances projecting from an upper surface of the steam manifold as taught by Krasd (abstract), such that the bail is both supported by the frame and achieve the desired uniform treatment as desired in a more time efficient manner since the lances penetrate the bail whereby the cost of preparation is greatly reduced and waste eliminated as taught by McIntyre (pg. 1 lines 28-35).
In addition since the time of steaming is dependent upon different factors such as size, compaction, and rate of the steam supplied within the chamber as taught by Cogger (pg. 5 par. 3).  It would have been obvious to one of ordinary skill in the art to teach lances which penetrate the bale from the bottom in addition to lances which penetrate the top, or just from the bottom as taught by Krasd since all the claimed elements were 
It would have further been obvious since combining the methods, each of which is taught by the prior art to be useful for the same purpose of uniformly conditioning bales, flows logically from their having been individually taught in the prior art and that the selection of a known process based on its suitability for its intended use supports a prima facie obviousness determination.
Though silent to feet, the addition of would not change the function of Cogger.  In addition Cogger does not teach away from feet.  Though silent to such, Seeland teaches that it is known in the art to provide feet for its art recognized purpose of support.  Thus it would have been obvious to one of ordinary skill in the art to teach feet projecting from the bottom for its art recognized purpose of supporting the manifold, the motivation being such that the manifold is elevated above the surface below.
Though silent to the location of the feet with respect to the lances,  it would have further been obvious to one of ordinary skill in the art at the time the invention was filed to orientate the lances relative external feet since it is the plurality of lances which penetrate a bailed product where providing feet would achieve the same desired base, thus providing the bail which is both supported by the frame and achieve the desired uniform treatment as desired in a more time efficient manner since the lances penetrate the bail whereby the cost of preparation is greatly reduced and waste eliminated as taught by McIntyre (pg. 1 lines 28-35).
In addition, since all the claimed elements were known in the prior art and one skilled in the art could have substituted the location or provided additional lances which extend upwardly from the support relative external support feet as taught by Seeland with no change in their respective functions, thus yielding predictable results to one of ordinary skill in the art at the time of the invention.  
More specifically with respect to claimed external feet, it is not necessary that suggestion or motivation be found within the four comers of the reference(s) themselves. "The obviousness analysis cannot be confined by a formalistic conception of the words teaching, suggestion, and motivation, or by overemphasis on the importance of... theexplicit content of issued patents." KSR Int'l. Co. v. Teleflex lnc., 550 U.S. 398, 419. "The combination of familiar elements according to known methods is likely to be obvious KSR, 550 U.S. at 416., The question to be asked is "whether the improvement is more than the predictable use of prior art elements according to their established functions." KSR, 550 U.S. at 417.
In addition, a conclusion of obviousness can be made from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference. See In re Bozek, 416 F.2d 1385, 1390 (CCPA 1969). Such as in the instant case providing on the base as is known in the art.
With respect to claims 17 and 28, though McIntyre is silent to impaling the animal fodder with lances in a manner which uses the weight of the fodder to assist in penetrating the lances, Cogger does teach placing the animal fodder in the enclosure on support members for the animal fodder, which separate such from the steam manifold for uniform exposure of the bale through the bottom thereof. 
Therefore it would have further been obvious to one of ordinary skill in the art to provide a plurality of lances which penetrate a bailed product as taught by McIntye such that weight of the fodder assists in the penetration during placing in a container as taught by Krasd (abstract), such that the bail is both supported by the frame and achieve the desired uniform treatment as desired in a more time efficient manner since the lances penetrate the bail whereby the cost of preparation is greatly reduced and waste eliminated as taught by McIntyre (pg. 1 lines 28-35).
With respect to claims 19 and 30, though Cogger is silent to teaching the material of the steam manifold, it would have further been obvious to one of ordinary skill in the art to teach that the material of the manifold is synthetic plastic or metal since Cogger does teach delivering steam to the vessel at a temperature of about 100C (pg. 4 par. 1) thus providing a material which is capable of delivering the claimed temperature since the temperature kills most of the bacteria, fungal spores and dust mites as taught by Cogger (pg. 4 par. 3).
With respect to claims 18 and 29 since Cogger teaches that one of the factors affecting the time required to steam treat the hay which ensures that the center of the hay is impregnated (pg. 4 par. 3) is dependent upon the compactness of hay (pg. 5 par. 3).  It would have been obvious to one of ordinary skill in the art at the time of invention by applicant to teach an array lances which penetrate the tied bale due to a pointed end as taught by McIntyre to achieve the desired uniform treatment as desired by both in a more time efficient manner since the lances penetrate the bail whereby the cost of preparation is greatly reduced and waste eliminated as further taught by McIntyre (pg. 1 lines 28-35).

With respect to claim 24 and 33 it would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach conical shaped ends of the lances as taught by McIntyre, since Cogger teaches that one of the factors affecting the time required to steam treat the hay which ensures that the center of the hay is impregnated (pg. 4 par. 3) is dependent upon the compactness of hay (pg. 5 par. 3) thus achieving the desired uniform treatment as desired by both in a more time efficient manner since the lances penetrate the bail whereby the cost of preparation is greatly reduced and waste eliminated as further taught by McIntyre (pg. 1 lines 28-35).
With respect to claims 25 and 34, the apparatus reduces nutrient leaching from the fodder relative to soaking the fodder, steam as opposed to immersing, where it is further noted reduces nutrient leaching from the fodder relative to soaking the fodder is merely an intended use.

Claims 20 and 31 are rejected under 35 U.S.C. 103(a) as being unpatentable over Meech (GB2338167) in view of Korsgaard (4450178) and Seeland (233288) as applied above and in further view of Fowler (4705936). 
Meech and Korsgaard and Seeland are taken as above.
Fowler teaches an electronically controlled steam humidifier comprising an immersion heater (col. 9 line 16) and a residual current detector (col. 9 lines 21-60) for isolating an electricity supply in the event of a fault (col. 7 lines 44-47).
Thus since Meech teaches a steam generator unit controlled by a control box (pg. 2 lines 18-20), and since Fowler teaches a control system for the steam generator.  One of ordinary skill in the art would have been motivated to combine the teachings for the purpose of achieving electronically controlled steam humidifying as taught by both.
Thus with respect to claim 20 and 31, though Meech is silent to teaching that the electrical heating element of the steam generator is an immersion heater, it would have been obvious to one of ordinary skill in the art to teach specifically an immersion heater for the purpose of heating the liquid in reservoir by electronically controlling the heating 
In addition, since Meech teaches a control box including a switch (pg. 2 line 19) and since Fowler teaches a residual current detector, it would have been obvious to one of ordinary skill in the art to teach a thermostat cutoff switch and more specifically a residual current detector for the purpose of cutting power to the electric heating element in the event that no water is in the reservoir tank (col. 7 lines 44-46) thus providing a safety feature in the event of a fault such as no water in the tank, in addition to greatly reducing maintenance requirements (col. 2 lines 15-17) due to being electronically controlled as desired by both.

Claims 21 and 32 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cogger (GB2374513) in view of McIntyre (1332629) and Krasd (SU469455) and Seeland (233288) as applied above and in further view of Beard et al. (4383538).
Beard et al. teach an apparatus for steam treating bales.  More specifically, Beard et al. teach an apparatus which in use is capable of steam treating fodder bales comprising a steam manifold adapted to receive steam (col. 6 lines 9-10, fig. 1 ref. 66) from a source of steam (col. 6 lines 12-14), said steam manifold defining passages for distributing steam (col. 6 lines 10-12, fig. 1 and 3 ref. 68) to a plurality of lances (col. 6 line 12, fig. 1 and 3, ref. 74), wherein said lances are adapted so that, in use, they penetrate a bail (col. 8 lines 65-68) whereby steam is supplied to an interior volume (col. 12 lines 9-10).  Beard et al. further teach with respect to claim 7, different length of lances provided for use with different sized bails (col. 11 lines 63-66) and with respect to claim 8 that the lances are removable (col. 3 line 16, threadingly engaged).
Thus one of ordinary skill in the art would have been motivated to combine the teachings since Beard et al. teaches the same steam manifold defining passages for distributing steam (col. 6 lines 10-12, fig. 1 and 3 ref. 68) as desired by Cogger to a plurality of lances (col. 6 line 12, fig. 1 and 3, ref. 74) as desired by McIntyre, such that said lances are adapted so that, in use, they penetrate a bail (col. 8 lines 65-68) whereby steam is supplied to an interior volume (col. 12 lines 9-10).
Thus with respect to the lances being removable (col. 3 line 16, threadingly engaged) as taught by Beard et al.  Since McIntyre and Krasd both teach lances which impale the bale and since Meech teaches the time of steaming is dependent upon the size of the size of bale.  It would have been obvious to one of ordinary skill in the art at the 

Response to Arguments
With respect to applicants urging the references are silent to feet.  Though silent to feet, the addition of would not change the function of Meech.  In addition Meech does not teach away from feet.  Though silent to such, Seeland teaches that it is known in the art to provide feet for its art recognized purpose of support.  Thus it would have been obvious to one of ordinary skill in the art to teach feet projecting from the bottom for its art recognized purpose of supporting the manifold, the motivation being such that the manifold is elevated above the surface below.
Though silent to the location of the feet with respect to the lances,  it would have further been obvious to one of ordinary skill in the art at the time the invention was filed to orientate the lances relative external feet since it is the plurality of lances which penetrate a bailed product where providing feet would achieve the same desired base, thus providing the bail which is both supported by the frame and achieve the desired uniform treatment as desired in a more time efficient manner since the lances penetrate the bail whereby the cost of preparation is greatly reduced and waste eliminated as taught by McIntyre (pg. 1 lines 28-35).
In addition, since all the claimed elements were known in the prior art and one skilled in the art could have substituted the location or provided additional lances which extend upwardly from the support relative external support feet as taught by Seeland with no change in their respective functions, thus yielding predictable results to one of ordinary skill in the art at the time of the invention.  
More specifically with respect to claimed external feet, it is not necessary that suggestion or motivation be found within the four comers of the reference(s) themselves. "The obviousness analysis cannot be confined by a formalistic conception of the words teaching, suggestion, and motivation, or by overemphasis on the importance of... the
explicit content of issued patents." KSR Int'l. Co. v. Teleflex lnc., 550 U.S. 398, 419. "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR, 550 U.S. at 416., The question to be asked is "whether the improvement is more than the predictable use of prior art elements according to their established functions." KSR, 550 U.S. at 417.


Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN N LEFF whose telephone number is (571)272-6527.  The examiner can normally be reached on M-F 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached at (571)270-34753475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN N LEFF/             Primary Examiner, Art Unit 1792